Citation Nr: 0937177	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for soft tissue sarcoma, 
diagnosed as gastrointestinal stromal tumor (GIST), to 
include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In August 2009, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record. 


FINDINGS OF FACT

1.  The Veteran had service in Republic of Vietnam.  

2.  The Veteran's GIST is a soft tissue carcinoma and it is 
attributable to his period of active duty.


CONCLUSION OF LAW

GIST was caused by the Veteran's service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran contends that he had in-country service in the 
Republic of Vietnam and was exposed to herbicide agents and 
this caused his GIST.

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962, to May 7, 1975, and includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Before proceeding, the Board must initially address the 
Veteran's claimed Vietnam service.  The Veteran was stationed 
in the Philippines from 1972 to 1975.  Available personnel 
records do not reflect any service in Republic of Vietnam.  
During his time in the Philippines, he was stationed with the 
Fleet Tactical Support Squadron FIFTY (VRC-50).  Squadron 
records submitted by the Veteran reflect the VRC-50 
established a C-1A detachment in the Republic of Vietnam.  

The RO attempted to obtain the dates of the Veteran's claimed 
Vietnam service.  An October 2006 response indicated that 
they were unable to determine whether the Veteran had 
Republic of Vietnam service.  

In a letter dated in October 2007, one of the Veteran's 
supervisors while stationed with the VRC-50 indicated that he 
and the Veteran had temporary assignments in Da Nang, 
Vietnam.  This supervisor noted that personnel men assigned 
to VRC-50 had to support those assigned to Da Nang.  He 
indicated that the typical assignment in Da Nang was two to 
three weeks.  He could not identify the length of time the 
Veteran was assigned to Da Nang, but indeed recalled the 
Veteran's periodic assignments to his detachment.  

It important to note at this juncture that is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board finds that although the Veteran's available 
personnel records do not show service in Republic of Vietnam, 
there is credible corroboration of his presence in Republic 
of Vietnam to qualify him as "in-country" for presumptive 
service connection purposes.  The Board looks specifically to 
the squadron records and the letter received from the 
Veteran's supervisor during his Da Nang assignments.  This 
evidence is consistent with the Veteran's contentions that he 
had temporary assignments in Da Nang.  Thus, the Board 
resolves all reasonable doubt in the Veteran's favor as to 
his in-country service in the Republic of Vietnam.  As such, 
the issue that remains before the Board is whether he is 
entitled to presumptive service connection for his GIST.  

The Veteran was first diagnosed as having GIST in late-2005, 
and was subsequently treated for it both surgically and 
therapeutically.  September 2005 treatment records reflect a 
diagnosis of neoplasm of uncertain behavior of the connective 
and other soft tissue, GIST.  At his August 2009 hearing, he 
indicated that he would be required to undergo therapy for 
the rest of his life for the residuals.  He also indicated 
that he was told that GIST was a soft tissue sarcoma.  

The Board's own medical research confirmed that GIST is a 
form of soft tissue sarcoma.  Because the issue is being 
granted, notice of reliance on this research does not have to 
be forwarded to the veteran for comment.  Cf. Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

In an August 2007 statement, a private physician indicated 
that contact with herbicides could have an impact on the 
development of GIST cancer.  He further noted that he could 
neither prove, nor disprove this.  There is no other opinion 
of record.  

Upon Review of the evidence of record, the Board finds that 
the Veteran is entitled to service connection for GIST on a 
presumptive basis.  The Board found that the Veteran had in-
country service in Republic of Vietnam.  Further, the 
treatment records indicate and the WebMD article confirmed 
that GIST is a soft tissue sarcoma.  Soft tissue sarcomas are 
listed as presumptively related to service under 38 C.F.R. 
§ 3.309(e) for veterans who have been exposed to herbicides.  
As such, service connection for GIST is awarded on a 
presumptive basis.  


ORDER

Service connection for soft tissue sarcoma, GIST, is awarded, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


